UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1772


CHARLES F. WHIMS, JR.,

                Plaintiff – Appellant,

          v.

RAY MABUS, Sec. of the Navy,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:11-cv-01861-BEL)


Submitted:   November 20, 2012              Decided: November 26, 2012


Before TRAXLER,    Chief   Judge,   and    SHEDD   and   FLOYD,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Charles F. Whims, Jr., Appellant Pro Se.    Neil R. White,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Charles F. Whims, Jr., seeks to appeal the district

court’s order dismissing his employment discrimination action.

We   dismiss     the    appeal    for    lack       of   jurisdiction       because    the

notice of appeal was not timely filed.

               When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                            “[T]he

timely   filing     of   a     notice    of       appeal   in   a   civil    case     is   a

jurisdictional requirement.”              Bowles v. Russell, 551 U.S. 205,

214 (2007).

               The district court’s order was entered on the docket

on April 12, 2012.           The notice of appeal was filed on June 15,

2012. Because Whims failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions      are       adequately      presented    in    the

materials      before    the     court   and       argument     would   not     aid    the

decisional process.

                                                                              DISMISSED



                                              2